Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1938 Filed 03/23/21 Page 1 of 27




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 BILLY JOE BENNETT,
                                                       Case No. 4:19-cv-13483
              Petitioner,
 v.                                                    Stephanie Dawkins Davis
                                                       United States District Judge
 SHERMAN CAMPBELL,

           Respondent.
 _____________________________/

     OPINION AND ORDER (1) DENYING PETITION FOR WRIT
      OF HABEAS CORPUS, (2) DENYING CERTIFICATE OF
 APPEALABILITY, (3) DENYING PERMISSION TO APPEAL IN FORMA
    PAUPERIS, and (4) DENYING MOTION TO STAY (ECF No. 16)

       Billy Joe Bennett (“Petitioner”) filed this pro se habeas petition for a writ of

 habeas corpus under 28 U.S.C. § 2254. Petitioner was convicted after a jury trial

 in the Oakland Circuit Court of first-degree murder. MICH. COMP. LAWS

 § 750.316. He was sentenced to life imprisonment. The Court interprets the pro se

 pleading to be raising the following exhausted claims: (1) Petitioner was denied

 the effective assistance of counsel for his trial attorney’s failure to challenge the

 DNA evidence, and for disclosing prejudicial information regarding Petitioner’s

 prior bad conduct, and (2) the prosecutor committed misconduct by making
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1939 Filed 03/23/21 Page 2 of 27




 improper comments during closing argument, and by improperly eliciting evidence

 regarding Petitioner’s employment history and drug use. 1

        The Court will deny the petition because the claims are without merit. The

 Court will also deny a certificate of appealability and deny leave to appeal in forma

 pauperis.

 I.     BACKGROUND

        The Michigan Court of Appeals summarized the facts of the case:

                       In 1988, Elnora Barrager was murdered inside her
                home in Pontiac, Michigan. She was 88 years old at the
                time. Before her death, she was subjected to physical
                trauma. There were multiple bruises, scrapes, and
                abrasions on her face, which suggested application of
                force or a blunt impact. The medical examiner opined
                that some of the injuries to Barrager’s head were
                consistent with an impact of her head against a wall.
                Barrager also had abrasions on her right shoulder,
                scraped skin on top of her humerus, bruises to her
                clavicle, a broken rib, and injuries to her hip bone, knees,
                and ankles. There was also evidence that she was
                sexually assaulted. At the scene, the police located
                suspected blood stains on Barrager’s bedsheets and her
                nightgown. Although the crime was initially
                investigated, the police were unable to determine who
                had killed Barrager.


        1
           The Court does not interpret the somewhat difficult to follow petition to be asserting the
 additional allegations raised in Petitioner’s motion for relief from judgment. But to the extent
 Petitioner is attempting to raise those claims in his habeas petition, they are barred from habeas
 review because Petitioner did not pursue those claims after the trial court denied his motion for
 relief from judgment in the state appellate courts, and he no longer has a procedural mechanism
 to exhaust those claims. See Gray v. Netherland, 518 U.S. 152, 161-62 (1996); Landrum v.
 Mitchell, 625 F.3d 905, 918 (6th Cir. 2010). Nor has Petitioner attempted to demonstrate cause
 and prejudice to excuse his procedural default.
                                                   2
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1940 Filed 03/23/21 Page 3 of 27




                   In 2005, a police detective was assigned the
            murder investigation. The record reflects that he
            requested a review of the physical evidence in 2006,
            which resulted in a partial DNA profile from the blood
            evidence on Barrager’s nightgown. However, no
            identifications were obtained. Subsequently, in 2015, the
            police detective asked the Michigan State Police crime
            laboratory if a more detailed profile of the previously
            submitted samples could be obtained due to the
            development of technology in the interim years. This
            time, the partial DNA profile previously obtained was
            determined to be associated with Bennett. The police
            detective obtained a search warrant for a buccal swab
            from Bennett, and further forensic testing matched
            Bennett’s DNA to the DNA located at the scene.

                   After Bennett was arrested he acknowledged
            knowing Barrager, asserting he had assisted her with
            fixing her lawnmower in 1985. He did not recall any
            further contacts or rendering assistance to Barrager after
            that time and was unsure whether he had entered her
            home any time after 1985. The police detective also
            questioned Constance Resendez, who had been in a
            romantic relationship with Bennett from 1987 to 1988.
            According to Resendez, she was not initially honest with
            the police when questioned in 1990; however, when she
            was questioned in 2015, she implicated Bennett.

                   At trial, Resendez testified that in March 1988,
            Bennett was driving, with Resendez in the front
            passenger seat and James Ruperd in the backseat of the
            vehicle, when it stopped running and Bennett pulled over
            to the curb in an area near the trailer park where they
            lived. The vehicle would not restart. Initially, Bennett
            and Ruperd indicated they would go to one of the nearby
            houses to use the telephone, but then stated they would
            break into one of the homes. Resendez testified that she
            wanted no part in their activities, so she exited the
            vehicle and began walking in the direction of the trailer
            park. She saw Bennett and Ruperd walk up to a house,
                                        3
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1941 Filed 03/23/21 Page 4 of 27




             heard a “big bang,” and heard Bennett loudly yelling
             “Hey, hey” at the door of the house. Resendez opined
             that it took her approximately 15 minutes from the time
             she left the vehicle to arrive home. Approximately 15
             minutes after arriving home, Resendez asserted that
             Bennett entered the mobile home with his right hand
             bleeding and wrapped in a cloth. Resendez claimed that
             she did not question him regarding his hand injury
             because their relationship was abusive. She testified that
             Bennett told her that he stole a purse. Resendez testified
             that sometime later, while visiting Bennett’s family in
             Newberry, Michigan, Bennett verbally told her he was
             “lying low” because Ruperd had killed an old woman at
             the house he and Ruperd broke into.

                    At trial, Bennett testified that he did not kill
             Barrager, that his blood was in her home because he had
             cut his hand while repairing a light fixture for her, and
             that he had no financial motive to burglarize Barrager’s
             home because he was gainfully employed. The jury,
             however, convicted him of first-degree murder.

 People v. Bennett, 2018 WL 1436965, at *1-2 (Mich. App. March 22, 2018).

       Following his conviction and sentence, Petitioner filed a claim of appeal in

 the Michigan Court of Appeals. His appellate counsel filed a brief on appeal that

 raised two claims:

             I. The United States and Michigan Constitutions
             guarantee a criminal defendant the right to effective
             assistance of counsel. Mr. Bennett’s trial counsel
             rendered an unconstitutionally deficient performance by
             failing to investigate and present an essential defense,
             thereby prejudicing Mr. Bennett.

             II. Mr. Bennett was denied a fair trial due to the
             ineffective assistance of counsel when counsel
             introduced evidence of a breaking and entering
                                          4
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1942 Filed 03/23/21 Page 5 of 27




              conviction that would not have been otherwise
              admissible, when counsel introduced evidence of an
              irrelevant police chase that would not have been
              otherwise admissible, by enquiring about his employment
              status in 1988 that was both irrelevant and inadmissible,
              and by failing to object to the evidence when Mr. Bennett
              was questioned on the same by the prosecutor; the
              prosecutor committed misconduct by stating that Mr.
              Bennett was motivated to commit larceny by drug use by
              failing to prove that Mr. Bennett was addicted to drugs
              and defense counsel was ineffective for failing to object
              to the same.

       The Michigan Court of Appeals affirmed Petitioner’s convictions in an

 unpublished opinion. Id. Petitioner filed an application for leave to appeal in the

 Michigan Supreme Court that raised the same claims presented to the Court of

 Appeals. The Michigan Supreme Court denied the application for leave to appeal

 by standard order. People v. Bennett, 920 N.W.2d 138 (Mich. 2018) (Table).

       Petitioner returned to the trial court and filed a pro se motion for relief from

 judgment that raised three claims:

              I. Did the government deny defendant his rights to
              confrontation, fundamental fairness, and a trial at all by
              covertly substituting witnesses in between direct and
              cross-exam?

              II. Did Judge Bowman constructively deny defendant
              counsel as well as numerous other basic rights by abusing
              his discretion in refusing to substitute appointed counsel?

              III. Did appellate counsel violate defendant’s guarantee
              to effective assistance by raising inherently hopeless
              claims while ignoring issues that would have resulted in
              reversal of conviction?
                                           5
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1943 Filed 03/23/21 Page 6 of 27




       The trial court denied the motion for relief from judgement, finding that the

 claims lacked merit and Petitioner failed demonstrate good cause and actual

 prejudice for failing to raise the new claims during his direct appeal. (ECF No. 11-

 17, PageID.1328-33). Thereafter, Petitioner filed numerous additional pleadings in

 the trial court seeking to overturn his conviction and obtain other forms of relief.

 The trial court denied all the motions. (Id. at PageID.1386-89, 1890-91, 1395-98,

 1402-06, 1412-15, 1424-26, 1440-42, 1448-50, 1455-56). Petitioner never pursued

 an appeal of the denial of his motion for relief from judgment or his other post-

 conviction motions in the Michigan Court of Appeals or Michigan Supreme Court.

 II.   STANDARD OF REVIEW

       Title 28 U.S.C. § 2254(d) curtails federal habeas review of state convictions

 for claims adjudicated on the merits by state courts. A habeas petitioner must

 generally demonstrate that the state court adjudication was “contrary to” or

 “involved an unreasonable application of” clearly established Supreme Court law.

 A decision is “contrary to” clearly established Supreme Court law if the state court

 arrives at a conclusion opposite to that reached by the Supreme Court on a question

 of law or if the state court decides a case differently than the Supreme Court has on

 a set of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-

 06 (2000). An “unreasonable application” occurs when “a state court decision



                                           6
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1944 Filed 03/23/21 Page 7 of 27




 unreasonably applies the law of [the Supreme Court] to the facts of a prisoner’s

 case.” Id. at 409.

        Under this standard, a federal habeas court may not “issue the writ simply

 because that court concludes in its independent judgment that the relevant state-

 court decision applied clearly established federal law erroneously or incorrectly.”

 Id. at 410-11. “[A] state court’s determination that a claim lacks merit precludes

 federal habeas relief so long as ‘fairminded jurists could disagree’ on the

 correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

 (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)).

 III.   Discussion

        A.    Ineffective Assistance of Counsel

        Petitioner first asserts that his trial attorney rendered ineffective assistance of

 counsel. The pro se habeas petition seems to raise a subset of the allegations of

 ineffective counsel that were raised on direct appeal. He asserts that his trial

 attorney failed to challenge the DNA evidence used to identify him as the

 perpetrator by failing to seek a defense expert to investigate whether an effective

 challenge could be mounted in various ways. He also asserts that his trial attorney

 elicited prejudicial testimony that Petitioner was involved in a prior breaking and

 entering and an automobile accident, when evidence of those events would have

 been otherwise inadmissible. After reciting the standard governing ineffective

                                             7
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1945 Filed 03/23/21 Page 8 of 27




 assistance of counsel claims, the Michigan Court of Appeals rejected these

 allegations on the merits:

                     Bennett first contends his lawyer was ineffective
              for failing to secure an expert to perform an independent
              evaluation of the DNA evidence and to refute the
              testimony of Heather Vitta, the prosecution’s forensic
              expert. “Decisions regarding ... whether to call or
              question witnesses are presumed to be matters of trial
              strategy,” and “the failure to call witnesses only
              constitutes ineffective assistance of counsel if it deprives
              the defendant of a substantial defense.” People v.
              Solloway, 316 Mich. App. 174, 189 (2016) (citations,
              quotation marks, and alterations omitted). Bennett’s
              theory was that there was an innocent explanation for the
              presence of his blood at the scene. Vitta’s testimony that
              the DNA testing could only identify the source of the
              blood, not the length of time it had been present was,
              therefore, consistent with Bennett’s theory. Further,
              Bennett provides no offer of proof that an independent
              expert would have provided any alternative or additional
              information to support Bennett’s theory of the case or to
              exonerate him of the charges. Thus, regardless of
              whether it was proper trial strategy for Bennett’s lawyer
              to not retain an independent expert, Bennett has failed to
              show that he was deprived a substantial defense by the
              absence of an independent DNA expert.

                     Similarly, Bennett’s assertion that the failure to
              match his blood type to the samples, rather than his
              DNA, comprised error or an avenue to be pursued by his
              lawyer is without merit. Vitta testified the blood, not
              skin cells or other bodily fluid, yielded the DNA profile.
              Again, however, Bennett has not presented an offer of
              proof that such evidence would have been favorable to
              him should it have been presented.

                                    *      *      *

                                           8
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1946 Filed 03/23/21 Page 9 of 27




                   Bennett further contends his lawyer was
            ineffective for stipulating to the admission of certain
            evidence at trial, suggesting it improperly bolstered the
            prosecution’s case. At trial, the prosecutor and Bennett’s
            lawyer stipulated that the DNA evidence was properly
            processed and maintained. Bennett contends that
            stipulation demonstrates that his lawyer was ineffective
            because attacking these aspects of the evidence could
            have called into question the validity of the results
            obtained. Bennett, however, has made no allegations or
            presented an offer of proof to suggest any anomaly or
            impropriety in the maintenance of the records or
            evidence to contradict the stipulation. As such, he has
            failed to establish the factual predicate for this claim.
            People v. Hoag, 460 Mich. 1, 6 (1999).

                                   *     *      *
                   Next, Bennett claims that his lawyer was
            ineffective for revealing Bennett’s convictions for a 1989
            breaking and entering and his drunk driving and
            malicious destruction of property convictions. It is
            recognized:

                  Every criminal defense attorney must make
                  strategic and tactical decisions that affect the
                  defense undertaken at trial. Most criminal defense
                  attorneys have a variety of options from which to
                  choose that affect, if not determine, how the jury
                  understands and comprehends the case. Many of
                  these options in a particular case may be
                  contradictory, confusing, incredible, or simply
                  poor. The role of defense counsel is to choose the
                  best defense for the defendant under the
                  circumstances. [People v. Pickens, 446 Mich. 298,
                  324-325 (1994).]

                  Resendez was the prosecution’s primary witness.
            Her testimony placed Bennett at the scene of the crime
            and established that his hand was bleeding. As such, it
            was incumbent on Bennett’s lawyer to challenge her
                                        9
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1947 Filed 03/23/21 Page 10 of 27




             credibility. In undertaking this task, Bennett’s lawyer
             elected to reveal Resendez’s involvement with Bennett in
             a breaking and entering that resulted in both of them
             being convicted in 1989. Although prejudicial to
             Bennett, the testimony also called into question
             Resendez’s credibility because it involved a crime of
             theft and served to help postulate that Resendez’s
             testimony against Bennett was motivated by revenge or
             retribution.

                     Similarly, by raising questions regarding Bennett’s
             1988 motor vehicle accident, his lawyer challenged
             Resendez’s credibility by contradicting the timeline and
             factual assertions made by Resendez regarding her time
             spent with Bennett in Newberry, Michigan following the
             accident. Questioning the accuracy of Resendez’s
             recollection of these events served to attack her
             contention regarding verbal statements made by Bennett
             to her regarding Barrager’s murder. Thus, it is likely that
             the decision was based on trial strategy. See People v.
             Armstrong, 100 Mich. App. 423, 426 (1980) (“Even the
             intentional introduction by defense counsel of a prior
             criminal record does not constitute a serious mistake of
             counsel depriving defendant of a fair trial or of effective
             assistance of counsel where the record was introduced as
             a trial tactic.”). Moreover, Bennett cannot attribute the
             difficulties he encountered regarding any incriminatory
             statements when testifying regarding these events, given
             his decision to testify was contrary to the advice of his
             lawyer. Premised on the fact that revelation of this
             information was a matter of trial strategy and the
             existence of DNA evidence linking Bennett to the crime
             scene established Bennett’s guilt, we cannot concluded
             that Bennett was unduly prejudiced or that the jury was
             unduly influenced with regard to the disclosure of
             information regarding Bennett’s prior convictions.
             Furthermore, during its final instructions to the jury, the
             trial court indicated that evidence or testimony pertaining
             to other crimes involving Bennett had limited use and
             could not be used to suggest his bad character or
                                         10
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1948 Filed 03/23/21 Page 11 of 27




               predisposition to engage in criminal behavior. See
               People v. Mahone, 294 Mich. App. 208, 212 (2011)
               (“Jurors are presumed to follow their instructions, and it
               is presumed that instructions cure most errors.”).

 Bennett, 2018 WL 1436965, at *2-5 (footnotes omitted).

       To establish ineffective assistance of counsel, Petitioner must show both

 that: (1) counsel’s performance was deficient, i.e., “that counsel’s representation

 fell below an objective standard of reasonableness” and “that the deficient

 performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668,

 687-88 (1984). “[A] court must indulge a strong presumption that counsel’s

 conduct falls within the wide range of reasonable professional assistance; that is,

 the defendant must overcome the presumption that, under the circumstances, the

 challenged action ‘might be considered sound trial strategy.’” Id. at 689 (quoting

 Michel v. Louisiana, 350 U.S. 91, 101 (1955)). The test for prejudice is whether

 there is a “reasonable probability that, but for counsel’s unprofessional errors, the

 result of the proceeding would have been different.” Id. at 694. The Michigan

 Court of Appeals did not unreasonably apply this established standard in denying

 Petitioner’s claim. With respect to the failure to challenge the DNA evidence,

 Petitioner’s claim ignores that fact that his trial defense, presented by way of his

 own testimony, was that his blood innocently found its way onto the victim’s

 belongings because he had cut himself repairing a lightbulb at her house prior to

 her murder.
                                           11
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1949 Filed 03/23/21 Page 12 of 27




       Petitioner testified at trial that at the end of March 1988, while working for a

 realty company, he performed some work in and around the victim’s house. The

 work included clearing branches in the front yard, unclogging the kitchen sink, and

 fixing a light in her bedroom. (Tr. 2/16/16, at 6-8). Petitioner testified that the

 bulb exploded in his hand while fixing the light, , shocked him, and he likely cut

 his finger. Id. Petitioner explained that to fix the light, he and his co-worker

 pulled the victim’s bed away from the wall, suggesting an explanation for how his

 blood was later found. Id. Petitioner testified that he learned of the victim’s death

 from an acquaintance about a week after the incident. Id. at 10-11, 50. The

 prosecutor’s expert, meanwhile, conceded that she could not tell when or how

 Petitioner’s blood was deposited on the samples taken from the victim’s

 belongings. (Tr. 2/2/16 T, at 136). Accordingly, Petitioner’s testimony, if

 believed, fully accounted for the DNA evidence.

       Of course, it was permissible for defense counsel to have run both defenses

 – that (a) the prosecutor did not prove that the DNA came from Petitioner, and (b)

 that if it did, it was innocently transferred prior to the murder. But effective

 assistance did not require counsel to present every available defense. It was

 reasonable for the state court to conclude that counsel performed effectively by

 refraining from challenging the DNA evidence when his own client provided an

 innocent explanation for how his blood appeared at the scene. Although “in some

                                           12
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1950 Filed 03/23/21 Page 13 of 27




 cases counsel would be deemed ineffective for failing to consult or rely on experts,

 . . . that formulation is sufficiently general that state courts would have wide

 latitude in applying it.” Richter, 562 U.S. at 106. Strickland does not require an

 equal and opposite expert from the defense for every prosecution expert. Id. at

 111. “There are . . . ‘countless ways to provide effective assistance in any given

 case,’” and “[r]are are the situations in which the ‘wide latitude counsel must have

 in making tactical decisions’ will be limited to any one technique or approach.” Id.

 at 106 (quoting Strickland, 466 U.S. at 689).

       Given Petitioner’s concession that he bled in the victim’s bedroom shortly

 before the incident, trial counsel’s manner of handling the DNA issue constituted

 reasonable trial strategy. The use of a defense expert to add an alternative defense

 theory could have “transform[ed] the case into a battle of the experts,” and to

 support a defense that the prosecution did not prove its case, it is sometimes “better

 to try to cast pervasive suspicion of doubt than to strive to prove a certainty that

 exonerates.” Richter, 562 U.S. at 108-09.

       Moreover, even on direct appeal, Petitioner’s appellate counsel failed to

 proffer any evidence that an expert witness existed who would have testified in

 Petitioner’s favor or challenged the prosecutor’s expert’s conclusions. In his

 appellate brief, Petitioner’s counsel only suggested, “[a] defense expert may have

 provided expert support for contesting the DNA collection procedures, the testing

                                           13
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1951 Filed 03/23/21 Page 14 of 27




 protocol, or the source of the DNA. Additionally, an expert could have introduced

 testimony that it was possible for the police to recover Mr. Bennett’s DNA from

 the scene of the murder despite Mr. Bennett not being there at the time of the

 murder, thereby establishing reasonable doubt on whether he did commit the

 offense.” (Brief on Appeal, p. 17. (emphasis added)). Neither Petitioner’s brief on

 appeal nor the motion for remand, however, contained an affidavit or other such

 evidentiary proffer from such a proposed defense expert. In the absence of any

 evidence that there was an expert witness available to testify favorably to

 Petitioner’s defense, it was reasonable for the Michigan Court of Appeals to find

 that Petitioner failed to demonstrate deficient performance. “It should go without

 saying that the absence of evidence cannot overcome the ‘strong presumption that

 counsel’s conduct [fell] within the wide range of reasonable professional

 assistance.’” Burt v. Titlow, 571 U.S. 12, 23 (2013) (quoting Strickland, 466 U.S.

 at 689).

       Next, though the allegations in the pro se habeas petition are scattered and

 somewhat difficult to follow, it appears Petitioner primarily focuses on two

 additional aspects of his counsel’s performance. He asserts that his counsel was

 ineffective for eliciting evidence that he committed a breaking and entering in

 1989, and he asserts that his counsel also elicited damaging evidence that he was

 involved in an automobile accident that resulted in further criminal charges.

                                          14
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1952 Filed 03/23/21 Page 15 of 27




       With respect to the breaking and entering, counsel used that incident to

 suggest that prosecution witness Resendez was not credible and even more, it

 created a motive to falsely accuse Petitioner of the instant crime. In the opening

 statement, counsel correctly informed the jury that the key to the case was

 Resendez’s credibility. (Tr. 2/10/16, at 41). Resendez was the only witness who

 provided testimony that placed Petitioner at the scene and time of the crime, and

 she described how Petitioner had a cut on his hand when he returned home later

 that night. But to put meat on the bones of that defense, defense counsel had to

 find a motive for Resendez to falsely accuse Petitioner,

       Accordingly, counsel cross-examined Resendez regarding the 1989 breaking

 and entering incident, as well as her purported use of the proceeds from that crime.

 Resendez acknowledged that she had served time in jail for as a result of that

 incident. (Tr. 2/11/16, at 179). She also admitted that she was charged for using

 someone else’s checks or credit cards in relation to the incident. (Tr. 2/17/16, at

 7). At Petitioner’s trial, Resendez claimed that she was merely present when

 Petitioner committed the other breaking and entering, and she maintained that she

 was wrongfully convicted when the jury did not believe her. She testified that she

 had been separated from her daughter while she was in jail for that crime. (Tr.

 2/11/16, at 210-215). This testimony allowed defense counsel to argue that



                                           15
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1953 Filed 03/23/21 Page 16 of 27




 Resendez had a motive to retaliate against defendant for getting her in trouble for

 the other incident.

          Counsel further suggested that Resendez and James Ruperd might even

 have been the possible perpetrators of the present murder. Petitioner testified that

 that Resendez and Ruperd were not working at the time of the murder, and

 Petitioner suggested to them that they see if the victim needed work down around

 her house. (Tr. 2/12/16, at 184, 200-01; Tr. 2/16/16, at 19, 32). Defense counsel

 apparently reasoned that the jury was more likely to believe the defense theory that

 perhaps Resendez and Ruperd murdered the victim when they solicited her for

 work if they knew that Resendez had committed a breaking and entering a year

 later.

          During closing argument, defense counsel argued that Resendez was the one

 who was using crack cocaine at the time of the murder, and that both she and

 Ruperd were not working. (Tr. 2/18/16 T at 48, 49-50, 63). Defense counsel also

 argued that though Resendez testified that she stopped using drugs in 1989, her

 conviction for breaking and entering and using the stolen check book suggested

 that was not true. (Tr. 2/18/16, at 65-66). While this tactic, of course, also meant

 the jury would learn that Petitioner was involved in the other breaking and entering

 as well, it is reasonable to conclude that counsel’s decision to use it against



                                           16
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1954 Filed 03/23/21 Page 17 of 27




 Resendez and suggest a motive for her to falsely testify against Petitioner was, on

 balance, more advantageous to the defense than harmful.

       Next, with respect to the automobile accident, on direct-exam Resendez

 testified that while she and Petitioner were camping in Northern Michigan from

 May until July 1988, Petitioner told her that they were lying low because Ruperd

 had killed the woman in the home that they had broken into. (Tr. 2/11/16, at 156).

 In an attempt to rebut this testimony, defense counsel elicited testimony regarding

 Petitioner’s May 1988 automobile accident and related charges to show that

 Resendez’s account was false. During cross-examination, Resendez testified that

 Petitioner had been in a serious car accident in mid-May of 1988, during which a

 pole punctured his neck. (Tr. 2/11/16, at 189, 277). She conceded that she visited

 him in the hospital after this injury and that he also spent time in jail after the

 accident. Id. at 227, 277.

       Petitioner testified that he broke his neck during the accident, and he was

 placed in a halo for a month. (Tr. 2/12/16, at 190-192). He testified that he was in

 the hospital and jail, and that after he bonded out of jail, he went to Northern

 Michigan to recuperate at his father’s residence. Id. at 192-193. Resendez later

 picked him up so he could attend a court hearing in Pontiac. Id. at 43, 195. This

 account was corroborated by testimony from Petitioner’s brother. Id. at 91, 92.

 Defense counsel used this testimony during closing argument to assert that

                                            17
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1955 Filed 03/23/21 Page 18 of 27




 Resendez’s account of Petitioner “laying low” was false. (Tr. 2/18/16, at 50-53).

 As with the prior breaking and entering, though the testimony and argument meant

 that the jury learned of the prior accident and related charges, it is reasonable to

 conclude that defense counsel made a competent professional calculation that the

 benefits outweighed the risks.

       The Michigan Court of Appeals’ rejection of this claim therefore did not

 involve an unreasonable application of the Strickland standard.

       B.     Prosecutorial Misconduct

       Petitioner’s second claim asserts that the prosecutor committed misconduct.

 He asserts that during closing argument and throughout trial the prosecutor

 vouched for the credibility of his witnesses and expressed a personal belief in

 Petitioner’s guilt. He further asserts that the prosecutor presented false testimony

 from Resendez and prejudicial evidence regarding his drug use and employment

 history.

       In reviewing this claim for plain error, the Michigan Court of Appeals found

 that the prosecutor did not commit misconduct:

                     Bennett also asserts the prosecutor engaged in
              misconduct by querying Bennett’s employment history as
              a means to suggest he had a motive to commit a breaking
              and entering of Barrager’s home. In addition, the
              prosecutor implied that Bennett’s need for additional
              money was to support his illegal drug habit. Bennett
              additionally argues that his trial lawyer was ineffective
              for failing to object to this testimony and evidence. “In
                                           18
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1956 Filed 03/23/21 Page 19 of 27




             order to preserve an issue of prosecutorial misconduct, a
             defendant must contemporaneously object and request a
             curative instruction.” People v. Bennett, 290 Mich. App.
             465, 475 (2010). Because he did not object to the
             prosecutor’s questioning or comments during closing
             argument, this issue is unpreserved. Unpreserved
             prosecutorial misconduct claims are reviewed for plain
             error affecting the defendant’s substantial rights. People
             v. Thomas, 260 Mich. App. 450, 453-454 (2004).
             “Reversal is warranted only when plain error resulted in
             the conviction of an actually innocent defendant or
             seriously affected the fairness, integrity, or public
             reputation of judicial proceedings.” Bennett, 290 Mich.
             App. at 475-476 (citation and quotation marks omitted).
             Moreover, this Court “cannot find error requiring
             reversal where a curative instruction could have
             alleviated any prejudicial effect.” Id. at 476.

                    In general, “[p]rosecutors are accorded great
             latitude regarding their arguments and conduct.” People
             v. Bahoda, 448 Mich. 261, 282 (1995) (citation and
             quotation marks omitted). “Prosecutors are generally
             free to argue the evidence and all reasonable inferences
             from the evidence as it relates to their theory of the case.”
             People v. Bailey, 310 Mich. App. 703, 722 (2015)
             (citation and quotation marks omitted).

                    Bennett’s lawyer raised the issue of Bennett’s
             employment on cross-examination of Resendez. Bennett
             continued to focus on his employment by offering the
             testimony of Shirley Byars and detailing his employment
             history while on the witness stand. Part of Bennett’s
             theory at trial pertained to his assertion that because he
             was gainfully employed and earning wages he had no
             financial need to engage in a breaking and entering or
             larceny. Thus, the prosecutor’s further questioning of
             Bennett regarding his employment did not constitute
             misconduct, as “[a] prosecutor may fairly respond to an
             issue raised by the defendant.” People v. Brown, 279
             Mich. App. 116, 135 (2008).
                                          19
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1957 Filed 03/23/21 Page 20 of 27




                     Bennett also asserts misconduct by the prosecutor
             in questioning Bennett regarding specific time periods
             pertaining to his employment, during which Bennett
             revealed that he was in jail. Bennett took the witness
             stand against the advice of his lawyer. He testified
             regarding his work history, implying he had financial
             means available to him, obviating any need to engage in
             a larceny. Once an issue is raised, the door is open “to a
             full, not just a selective, development.” People v. Allen,
             201 Mich. App. 98, 103 (1993). Bennett’s lawyer may
             have elected not to object to this testimony in order not to
             draw unwanted or prolonged attention to the brief
             reference rather than highlight this part of Bennett’s
             testimony. Bahoda, 448 Mich. at 287 n. 54. This Court
             “will not substitute our judgment for that of counsel on
             matters of trial strategy, nor will we use the benefit of
             hindsight when assessing counsel’s competence.” People
             v. Unger, 278 Mich. App. 210, 242-243 (2008). Further,
             this revelation by Bennett was merely cumulative
             information already elicited. Thus, Bennett is unable to
             demonstrate that elicitation of the testimony comprised
             prosecutorial misconduct, that his lawyer was ineffective
             for failing to object to the query, or that he was
             prejudiced by the comment, particularly in light of the
             trial court’s instructions to the jury regarding references
             to Bennett’s prior criminal history and its limited usage.

                    Bennett also challenges the prosecutor’s
             solicitation of testimony from Bennett’s brother that
             Bennett had a “crack habit.” Bennett argues that the
             testimony was hearsay. He also contends that it was
             improper for the prosecutor to reference it during closing
             argument. Bennett’s use of cocaine was initially asserted
             by Resendez. Thereafter, the following exchange
             occurred between the prosecutor and Bennett’s brother
             during trial:

                   Q. Did your brother have a drug problem [at the
                   time of the murder]?
                                         20
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1958 Filed 03/23/21 Page 21 of 27




                   A. Yes.

                   Q. Crack?

                   A. Yes.

                   Q. He did a lot of it, right?

                   A. I wasn’t there, but—I don’t know how much his
                   habit was.

                   Q. It was a habit?

                   A. That’s what I’ve heard from other family.

                   Q. And do you know if that was costing him a lot
                   of money to maintain that habit?

                   A. I’m sure it would.

                   Q. Do you know if he did any drugs when he was
                   up there with you guys, up in Newberry?

                   A. No, he did not.

                     Thus, Bennett’s brother affirmatively testified that
             Bennett used cocaine, but could not definitively assert
             personal knowledge of the extent of his drug use. As
             such, hearsay was not elicited. Bennett’s brother’s
             assertion was also cumulative to testimony elicited from
             Resendez. Bennett’s drug use was a peripheral issue at
             trial to suggest a motive in response to Bennett’s
             contention that his employment precluded his need to
             obtain money from the victim through a larceny. In
             addition, MRE 404(b) precludes the use of “[e]vidence of
             other crimes, wrongs, or acts ... to prove the character of
             a person in order to show action in conformity
             therewith,” but such evidence can still be used for other
             purposes, such as proof of a motive to commit the crime.
                                           21
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1959 Filed 03/23/21 Page 22 of 27




             People v. Knox, 469 Mich. 502, 508-509 (2004), quoting
             MRE 404(b). Therefore, because the above testimony
             did not comprise prosecutorial misconduct, Bennett’s
             lawyer was not ineffective for failing to object. See
             People v. Hardy, 494 Mich. 430, 445 (2013).

                   Bennett next takes issue with comments by the
             prosecutor in closing arguments. The prosecutor stated:

                          Everything you hear from Billy Bennett is
                   based on what Billy Bennett is telling you. He’s
                   telling you. He said, you know, he’s a family man,
                   he was, you know, helping [Resendez], he was,
                   you know, he was working two jobs, you know,
                   and—and then Mr. Taylor sells, “Well [Resendez]
                   was kind of slurring him, she said he had a, you
                   know, crack habit.” But that’s not the only place
                   you got that little bit of information. You got that
                   from Billy’s own brother, Bob. Bob’s the one that
                   said, “Yeah, he had a crack habit.” And I asked
                   him, “Was that expensive?” And he said, “You
                   know, I imagine it was.” We don’t have to show a
                   motive, but ladies and gentlemen, I mean, he’s a
                   drug addict, he’s a crack addict. And maybe it’s—
                   it costs him more than what he makes to keep his
                   habit going. The intent was to commit a larceny.
                   He didn’t pick up that wallet, because he’d ripped
                   out that light....

                    Bennett’s theory of the case was that he lacked a
             motive to commit the breaking and entering and larceny
             because he was gainfully employed and did not require
             the money. The prosecutor’s comments, particularly
             when viewed in context, served to dispute Bennett’s
             theory of defense and suggested weaknesses in Bennett’s
             case. Thus, they were a fair response to an issue raised
             by Bennett. See Brown, 279 Mich. App. at 135.
             Consequently, the comments did not constitute
             prosecutorial misconduct. Further, the trial court
             specifically instructed the jury that comments or
                                        22
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1960 Filed 03/23/21 Page 23 of 27




              statements by the trial lawyers did not comprise
              evidence, which the jury presumptively followed. See
              Mahone, 294 Mich. App. at 212.

 Bennett, 2018 WL 1436965, at *5-7.

       To be entitled to habeas relief on a prosecutorial misconduct claim, the

 petitioner must show that the prosecutor’s conduct so infected the trial so as to

 render the conviction fundamentally unfair. Parker v. Matthews, 567 U.S. 37

 (2012); Gillard v. Mitchell, 445 F.3d 883, 897 (6th Cir. 2006) (citing Donnelly v.

 DeChristoforo, 416 U.S. 637, 643 (1974)). If the misconduct was harmless, then

 as a matter of law, there was no due-process violation. See Greer v. Miller, 483

 U.S. 756, 765 & n.7 (1987). In federal habeas, this means asking whether the error

 “had substantial and injurious effect or influence in determining the jury’s verdict.”

 Brecht v. Abrahamson, 507 U.S. 619, 623, 637-38 (1993) (quoting Kotteakos v.

 United States, 328 U.S. 750, 776 (1946)); see also Fry v. Pliler, 551 U.S. 112, 121-

 22 (2007).

       The Michigan Court of Appeals reasonably found that the prosecutor did not

 commit misconduct. With respect to Petitioner’s employment history, it was

 reasonable to conclude that the questioning was a fair response to Petitioner’s own

 testimony that he was gainfully employed at the time of the murder and therefore

 had no motive to rob the victim. With respect to the drug use, Resendez testified

 that she had personal knowledge of Petitioner’s drug habit at the time of the crime,

                                           23
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1961 Filed 03/23/21 Page 24 of 27




 suggesting a monetary motive for the crime. While Petitioner’s brother testified

 that he did not have first-hand knowledge of Petitioner’s drug use at the time of the

 murder, that information was already before the jury. The Michigan Court of

 Appeals specifically found that the evidence was properly admitted under state

 law, and this court cannot second-guess that determination on federal habeas

 review. Miskel v. Karnes, 397 F.3d 446, 453 (6th Cir. 2005).

       With respect to the closing argument, “[i]t is improper for a prosecutor . . . to

 bring to the attention of the jury any ‘purported facts that are not in evidence and

 are prejudicial.’” Byrd v. Collins, 209 F.3d 486, 535 (6th Cir. 2000) (quoting

 United States v. Wiedyk, 71 F.3d 602, 610 (6th Cir. 1995)). Prosecutors, however,

 have “leeway to argue reasonable inferences from the evidence.” Id. (quoting

 United States v. Collins, 78 F.3d 1021, 1040 (6th Cir. 1996)). Furthermore,

 improper vouching, as a form of prosecutorial misconduct, “occurs when a

 prosecutor supports the credibility of a witness by indicating a personal belief in

 the witness’s credibility thereby placing the prestige of the office of the

 [prosecutor] behind that witness.” United States v. Francis, 170 F.3d 546, 550 (6th

 Cir. 1999).

       The challenged argument did not rely on facts that were not supported by

 evidence presented at trial or by reasonable inferences that could be drawn from

 the evidence. Nor did the prosecutor improperly suggest he was personally

                                           24
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1962 Filed 03/23/21 Page 25 of 27




 vouching for the credibility of his witnesses. The argument focused on the DNA

 evidence identifying Petitioner’s blood on the victim’s belongings, and on

 Resendez’s recollections. He argued that Resendez should be believed based on

 the content of her testimony, and not based on some secret knowledge he had that

 she was telling the truth. Petitioner’s prosecutorial misconduct claim is therefore

 without merit.

       As none of Petitioner’s habeas claims merit relief, the petition will be

 denied.

       C.     Motion to Stay

       Petitioner has also moved to stay or hold the proceedings in abeyance while

 the Innocence Project at Western Michigan University Cooley Law School

 investigates his claim. (ECF No. 16). According to the correspondence attached

 to his motion, WMU Cooley Innocence Project, in conjunction with the Michigan

 Attorney General Conviction Integrity Unit, will assess whether the physical

 evidence in his case can be tested. Id. A federal district court has discretion to

 stay a petition to allow a petitioner to present unexhausted claims to the state

 courts and then return to federal court on a perfected petition. See Rhines v.

 Weber, 544 U.S. 269, 276 (2005). Stay and abeyance are available, however, only

 in “limited circumstances” such as when the one-year statute of limitations poses a

 concern, when the petitioner demonstrates “good cause” for the failure to exhaust

                                           25
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1963 Filed 03/23/21 Page 26 of 27




 state remedies before proceeding in federal court, the petitioner has not engaged in

 intentionally dilatory litigation tactics, and the unexhausted claims are not “plainly

 meritless.” Id. at 277.

       Petitioner has not, however, asserted the existence of unexhausted claims

 that are not plainly meritless. All he has shown is that the state is evaluating

 whether it will conduct a further investigation regarding the DNA evidence

 presented in his case. Apparently, Petitioner has asked the State to look into his

 case, and it has survived initial screening. Petitioner does not combine this

 potential future investigation with any alleged violation of federal constitutional

 law. All Petitioner has shown is the potential for some possible future

 investigation into his case by a law school’s innocence project. His allegations are

 far too speculative at this point to justify a stay of proceedings. Notably, 28 U.S.C.

 § 2244(b)(2)(B) allows Petitioner to file a future second federal habeas petition in

 the event the potential investigation actually leads to the discovery of newly

 discovered evidence supporting a newly available constitutional claim that also

 demonstrates his actual innocence. For these reasons, the motion to stay is

 DENIED.

 IV.   CERTIFICATE OF APPEALABILITY

       In order to appeal the Court’s decision, Petitioner must obtain a certificate of

 appealability. 28 U.S.C. § 2253(c)(2). The applicant is required to show that

                                           26
Case 4:19-cv-13483-SDD-RSW ECF No. 17, PageID.1964 Filed 03/23/21 Page 27 of 27




 reasonable jurists could debate whether the petition should have been resolved in a

 different manner, or that the issues presented were adequate to deserve

 encouragement to proceed further. Slack v. McDaniel, 529 U.S. 473, 483-84

 (2000). A federal district court may grant or deny a certificate of appealability

 when the court issues a ruling on the habeas petition. Castro v. United States, 310

 F.3d 900, 901 (6th Cir. 2002). Here, jurists of reason would not debate the Court’s

 conclusion that Petitioner has failed to demonstrate entitlement to habeas relief

 with respect to his claims because they are devoid of merit. Therefore, a certificate

 of appealability is denied.

       Petitioner is denied permission to appeal in forma pauperis because any

 appeal would be frivolous. 28 U.S.C. § 1915(a)(3).

 V.    CONCLUSION

       Accordingly, the Court 1) DENIES WITH PREJUDICE the petition for a

 writ of habeas corpus, 2) DENIES a certificate of appealability, 3) DENIES

 permission to appeal in forma pauperis; and DENIES Petitioner’s motion to stay.

       IT IS SO ORDERED.

 Dated: March 23, 2021                         s/Stephanie Dawkins Davis
                                               Stephanie Dawkins Davis
                                               United States District Judge




                                          27
